Title: To James Madison from Robert McChesney and Others, 9 December 1811 (Abstract)
From: McChesney, Robert
To: Madison, James


9 December 1811, New Brunswick. The undersigned inhabitants of New Brunswick, New Jersey, petition on behalf of William Hillyer of New Brunswick, who “contrary to the wishes of his friends” enlisted in the Marine Corps in 1808, and who, “soon dissatisfied with his situation,” deserted. “Now fearful of the punishment which awaits him, he has signified to his friends that unless he can obtain a discharge from the service and a pardon for his offence, he will be under the necessity of abandoning them and his Country.” The petitioners state “that the friends & connections of this Young Man are Citizens of respectability, and have uniformly supported the Administration and Government of our Country.” They believe that Hillyer “deserted without considering the criminality of the act, and sincerely regrets the step which he in an unguarded moment took,” and as “he may yet become an useful member of Society,” they request for him a discharge and pardon.
